Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office Action is responsive to Applicant’s amendment and request for reconsideration of application 17/350,315 filed on 09/14/2022.

Response to Arguments
Applicant's request for reconsideration of the 112(b) of the rejection of the last Office action is persuasive and, therefore, the 112(b) of that action is withdrawn.
	     Applicant’s arguments have been fully considered but are not persuasive.  In particular the applicant argues:
Zhao fails to disclose that the guiding is based on a lateral offset between a preview point located at a preview distance behind the vehicle and the desired travelling path. In Zhao the guiding appears to be based on a preview point 304 which is provided on the path 301 (see e.g. fig. 3 of Zhao). The preview distance is based on a point on the vehicle and the preview point 304 on the path 301. Therefore, Zhao does not describe guiding based on the lateral offset as recited in claim 1. 
In response to the above argument, the examiner respectively disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation.  Given the broadest interpretation, as claimed it is the examiner’s position, the reference of record teaches what he is argued. Zhao discloses a guidance based on the lateral offset and the radius of the curvature however does not explicitly disclose guiding the vehicle during reversing and the offset between a preview point located at a preview distance behind the vehicle and the desired traveling path. The examiner introduced a secondary reference to teach the missing limitations. See explanation below. 
Furthermore, applicant argues Medajoda does not supplement Zhao to render the claimed invention obvious. According to [0047] of Medajoda, the guiding can be based on a heading error and a cross-track error. The heading error is defined by the heading difference of the vehicle/trailer relative to the desired path. Cross-track error is defined as the lateral position offset of the trailer to the desired path. 8Application No.: 17/350,315Docket No.: 138223.546708Response to Office Action of June 29, 2022In view of the above, it is clear that Medajoda fails to disclose the use of a preview point behind the vehicle/trailer for the guiding as recited in claim 1. Rather, the guiding is based on the vehicle/trailer heading difference and the offset of the trailer with respect to the desired path. In other words, since the lateral offset in Medajoda is an offset of the trailer with respect to the path, and not an offset of a point behind the trailer, it would be physically impossible to adjust this point on the trailer since it is related to the physical properties of the trailer. 
In response to the above argument, the examiner respectively disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation.  Given the broadest interpretation, as claimed it is the examiner’s position, the reference of record teaches what he is argued. The applicant claimed the lateral offset is behind the vehicle and the trailer (emphasis added). The drawings in the instant application show a vehicle and a trailer attached behind the vehicle. Thus, there is a difference between the vehicle and the trailer. Medajoda teaches the cross-track i.e. the lateral offset of the trailer, and since FIG. 1 in Medajoda shows a vehicle 100 and an implement 104 attached behind the vehicle, the examiner construes the offset of the trailer as an offset behind the vehicle. Furthermore, the lateral offset is relative to the desired path. Thus, the examiner believes Medjaoda teaches the argued limitation.
Consequently, as Zhao fails to disclose adaptively adjusting the preview distance in dependence on the determined curvature, thereby adaptively adjusting the preview point; and - guiding the vehicle along the desired travelling path by use of the lateral offset between the adjusted preview point and the desired travelling path. 
In response to the above argument, the examiner respectively disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation.  Given the broadest interpretation, as claimed it is the examiner’s position, the reference of record teaches what he is argued. Zhao discloses in lines 66-67 the preview distance can be adjusted according to the change of the curvature of the desired path however does not explicitly disclose the offset being behind the vehicle and relative to the desired path. Examiner introduced a secondary reference to teach the missing limitations. See response above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN107264621A) in view of Medajoda (2019/0375450). 

Regarding claim 1, ZHAO  discloses a method for guiding a vehicle along a desired travelling path (lines 24-25, “calculate the current desired front wheel Declination, to control the steering of the vehicle.”, lines 236-237, “obtain the desired route of the vehicle through one or more of a planned route of the vehicle”), wherein the guiding is based on a lateral offset (lines 240-241, “calculates a preview distance by obtaining information of the vehicle pose, such as a vehicle lateral offset distance”), the method comprising: 
- determining a curvature of the desired travelling path (line 134, “the calculation of the radius of curvature”, line 128, “include a radius of curvature of the desired path.”);
- adaptively adjusting the preview distance in dependence on the determined curvature, thereby adaptively adjusting the preview point (lines 66-67, “the calculation of the preview distance can be adjusted according to the change of the curvature of the desired path”); and 
- guiding the vehicle along the desired travelling path by use of the lateral offset  (line 126-127, “a nonlinear parameter of the desired route is obtained according to the desired route and the vehicle pose. Nonlinear parameters may include a cumulative change in heading angle and a lateral offset distance of the vehicle, and may also include a radius of curvature of the desired path”). 
Zhao does not explicitly disclose guiding a vehicle during reversing; offset between a preview point located at a preview distance behind the vehicle and the desired travelling path; curvature behind the vehicle.
Medajoda teaches a method for guiding a vehicle during reversing along a desired travelling path (¶0022, “ A vehicle guidance system steers uses a reverse parking algorithm to combine closed-loop implement steering with vehicle throttle/speed control to maneuver and stop a vehicle and trailed implement into a desired position”);  offset between a preview point located at a preview distance behind the vehicle and the desired travelling path, curvature behind the vehicle (¶0047, “. Cross-track error refers to the lateral position offset of the trailer to the desired path.”); guiding the vehicle along the desired travelling path (abstract, “A guidance system identifies a parking path and a target point in a parking area. The guidance system calculates steering commands to steer the vehicle and trailer onto the parking path”, FIG. 3, and ¶0030 shows a curvature an offset behind the vehicle).
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the vehicle automatic control as disclosed by Zhao to incorporate the reverse vehicle control as taught by Medajoda in order to enhance the stability of the vehicle and reduce disturbances in position and reduce the risk of collision and jackknifing.
Regarding claim 2, Medajoda further teaches wherein the preview distance is adaptively adjusted so that it increases with decreasing curvature of the desired travelling path and decreases with increasing curvature of the desired travelling path (line 220-223).  
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the vehicle automatic control as disclosed by Zhao to incorporate the reverse vehicle control as taught by Medajoda in order to enhance the stability of the vehicle and reduce disturbances in position and reduce the risk of collision and jackknifing.
Regarding claim 3, ZHAO discloses wherein the curvature is determined based on a plurality of points of the desired travelling path (lines 311-313).  
Regarding claim 9, Zhao teaches wherein the preview distance  is adaptively adjustable between a predefined maximum and/or minimum value (lines 27-29).  
Regarding claim 11, Medajoda teaches wherein guiding the vehicle along the desired travelling path comprises determining a desired steering intervention of the vehicle to be used in order to follow the desired travelling path, wherein the desired steering intervention is based on the lateral offset between the adjusted preview point  and the desired travelling path (¶0028).  
Regarding claim 12, Medajoda teaches wherein the desired steering intervention is determined by use of a rear-most articulation angle required to follow the desired travelling path, which angle is based on the lateral offset between the adjusted preview point and the desired travelling path (¶0042).  
Regarding claim 13, Medajoda teaches wherein the vehicle is automatically guided along the desired travelling path (¶0085, “guidance system 120 may automatically generate parking path 204 to target point 212 in real-time”).  
Regarding claim 14, claim 14 is rejected using the same art and rational used to reject claim 1.
Regarding claims 16 and 17, claims 16 and 17 are rejected using the same art and rational used to reject claim 1.

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN107264621A) in view of Medajoda (2019/0375450) and further in view of Jiang (CN 108534777 A). 

Regarding claim 4, Zhao does not explicitly disclose, but Jiang teaches wherein determining the curvature comprises: 
- determining a first curvature at a first point of the desired travelling path which is associated with the preview point, 2Application No.: Not Yet AssignedDocket No.: 138223.546708 Preliminary Amendment 
- determining a second curvature at a second point of the desired travelling path which is associated with a rear-most wheel axle of the vehicle (claim 1, FIG. 1 and FIG. 2).
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the vehicle automatic control as disclosed by Zhao to incorporate the determination of the curve as taught by Jiang in order to  enable modifying parameters to realize modification of path, vehicle tracking control and large tip curvature, and adapting small repository, and satisfying requirements of planned path in tracking and stopping into smaller locations.
Regarding claim 5, Jiang further teaches wherein the first point of the desired travelling path is a closest point to the preview point (FIG. 1, point ‘O’). 
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the vehicle automatic control as disclosed by Zhao to incorporate the determination of the curve as taught by Jiang in order to  enable modifying parameters to realize modification of path, vehicle tracking control and large tip curvature, and adapting small repository, and satisfying requirements of planned path in tracking and stopping into smaller locations.
Regarding claim 6, Jiang further teaches where the second point of the desired travelling path  is a closest point to the rear-most wheel axle  of the vehicle (claim 1, “XOY, coordinate origin O of the global coordinate system is a vehicle stop rear axle midpoint at a desired parking position”). 
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the vehicle automatic control as disclosed by Zhao to incorporate the determination of the curve as taught by Jiang in order to  enable modifying parameters to realize modification of path, vehicle tracking control and large tip curvature, and adapting small repository, and satisfying requirements of planned path in tracking and stopping into smaller locations.
Regarding claim 8, ZHAO teaches wherein the preview distance  is adaptively adjustable in dependence on a difference between the first curvature and the second curvature (lines 65-68). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN107264621A) in view of Medajoda (2019/0375450), Jiang (CN 108534777 A) and further in view of FAN (CN 109521761).

Regarding claim 7, Zhao does not explicitly disclose, but Fan teaches selecting the largest of the first curvature  and the second curvature as the curvature to be used for adaptively adjusting the preview distance (page 11, ¶0002, page 13, ¶0005).
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the vehicle automatic control as disclosed by Zhao to incorporate the selection of curve as taught by FAN in order to enhance the stability of the vehicle by making the trajectory smooth in terms of speed and distance.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN107264621A) in view of Medajoda (2019/0375450), and further in view of FAN (CN 107543560 A).

Regarding claim 10, Zhao does not explicitly disclose, but Fan teaches wherein the adaptively adjustable preview distance has a linear dependency on the determined curvature (page 9, ¶0003, “the FIG. 4a embodied as a change relation curve and the distance scale is a linear rising trend curve”).  
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the vehicle automatic control as disclosed by Zhao to incorporate the selection of curve as taught by FAN in order to enhance the stability of the vehicle by making the trajectory smooth in terms of speed and distance.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN107264621A) in view of Medajoda (2019/0375450), and further in view of Hudson (2021/0061374).

Regarding claim 15, Zhao does not explicitly disclose, but Hudson teaches a vehicle, in particular a vehicle combination comprising at least one articulation joint, comprising a rear-facing sensor and a control unit according to claim 14 (¶0007).  
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the vehicle automatic control as disclosed by Zhao to incorporate the articulation joint as taught by Hudson in order to provide for improved steering under one or more or all conditions, including steering the tractor within a field being tilled, steering the tracker in a field being planted, or steering the tractor from a field while pulling harvested crop or livestock.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hioki (US 20200073357 A1) teaches A numerical control apparatus includes: a curvature radius calculating portion which calculates a first radius r.sub.a which is a radius of a passage arc C passing through three points of a start point P.sub.s, an object point P.sub.t, and an end point P.sub.e as a curvature radius R at the object point P.sub.t; a point sequence evaluating portion which calculates a chord error E to the passage arc C and compares the calculated chord error E and a previously defined permissible error; and a curvature radius correcting portion which calculates a second radius which is a radius of an arc in which a chord error with a front line segment and a rear line segment is the permissible error or less when the calculated chord error E exceeds the permissible error and corrects a curvature radius at the object point P.sub.t to the second radius (abstract). 
Lear (2019/0265058) teaches A device can determine route information associated with a route of a vehicle, identify a point of interest (POI) based on the route information, and identify a portion of the route that has a shortest distance to the POI. The device can determine one or more paths from the POI, and determine whether the portion of the route is included in an initial portion of a path of the one or more paths. The device can determine whether the POI is located to a right of the portion of the route, and perform one or more actions to cause the route information and information regarding the POI to be provided to a user device associated with the vehicle based on whether the portion of the route is included in the initial portion of the path, and whether the POI is located to the right of the portion of the route (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667